BY THE COURT.
Some part of the conduct of these parties is inexplicable; but it seems they ave not suited to live together, and all efforts to produce that result would be fruitless. His conduct has been highly exceptionable; her’s may not have been altogether free from blame. Both parties have been striving for a divorce. In leaving his wife and children without support, he is altogether unjustifiable, and the effort he has made to place his property beyond the reach of the law, ought not to avail him. It is ordered, that the parties be divorced from bed and board; that she have the 156] *custody of the male child, and that he pay to the complainant within sixty days, three hundred dollars for alimony, and the costs; and in default, that execution issue for the amount.